Citation Nr: 0903384	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-26 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from July 1977 to 
July 1981.  According to his DD Form 214, Certification Of 
Release Or Discharge From Active Duty, he had three years and 
ten months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  

In April 2008, the Board denied the veteran's appeal.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2008, the Court vacated the Board's decision and 
remanded the matter to the Board for further action, pursuant 
to a Joint Motion For Remand.  

As will be discussed in further detail in the following 
decision, the Board finds sufficient evidence to reopen the 
previously denied claim for service connection for bilateral 
hearing loss.  

The de novo issue of entitlement to service connection for 
bilateral hearing loss, as well as the claim for service 
connection for tinnitus, is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.  


FINDINGS OF FACT

1.  In an unappealed July 1984 decision, the RO denied 
service connection for bilateral hearing loss.  

2.  Evidence received since July 1984, when viewed by itself 
or in context of the entire record, raises a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The July 1984 rating action, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Additional evidence received since the July 1984 rating 
action is new and material, and the requirements to reopen 
the claim for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a July 1984 rating action, the RO denied service 
connection for bilateral hearing loss.  According to evidence 
available at the time of that decision, the veteran exhibited 
some degree of hearing loss upon enlistment (45 decibels at 
4000 Hertz in his right ear and 65 decibels at 4000 Hertz in 
his left ear).  Subsequent service treatment records 
reflected continued objective findings of hearing impairment 
bilaterally.  The April 1981 retirement examination 
demonstrated high frequency hearing loss that was not 
considered to be disabling.  

In May 1984, the veteran described a worsening of his hearing 
acuity.  In particular, he reported having to increase the 
volume of his television and radio and asking people to speak 
louder when they talked to him.  

At the time of the July 1984 decision, however, the claims 
folder contained no competent evidence of an aggravation of 
the veteran's pre-existing bilateral hearing loss and, thus, 
no competent evidence of a current bilateral hearing loss 
disability associated with service.  Consequently, the RO 
denied service connection for bilateral hearing loss.  
Because the veteran did not initiate an appeal of the July 
1984 decision, that determination became final.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider the issue of 
entitlement to service connection for the claimed 
disabilities on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F3d. 1380 
(Fed. Cir. 1996).  

At the time of the July 1984 rating action, the claims folder 
contained no competent evidence of an aggravation of the 
veteran's pre-existing bilateral hearing loss and, thus, no 
competent evidence of a current bilateral hearing loss 
disability associated with service.  Consequently, the RO 
continued to deny service connection for such disorder.  

Additional evidence received since that earlier decision 
includes private audiological testing which was completed in 
August 2004 and December 2008 and which reflects severe high 
frequency sensorineural hearing loss bilaterally.  According 
to the August 2004 records, the veteran previously underwent 
audiological testing in 1981 by the United States Navy and 
such studies showed "some hearing loss due to working on jet 
aircraft[s]."  

Significantly, as the additional records received since July 
1984 rating action provide competent evidence of bilateral 
hearing loss pathology that may be associated to service, the 
Board finds that such evidence is probative and raises a 
reasonable possibility of substantiating the claims for 
service connection for such a disorder.  The additional 
evidence is, therefore, new and material, as contemplated by 
the pertinent law and regulations, and serves as a basis to 
reopen the veteran's claim for service connection for this 
disability.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

As has been discussed herein, the Board is granting in full 
the veteran's application to reopen his previously denied 
claim for service connection for bilateral hearing loss.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection for 
bilateral hearing loss is granted.  


REMAND

Having determined that the evidence of record is sufficient 
to reopen the previously denied claim for service connection 
for bilateral hearing loss, the Board must now determine 
whether service connection is warranted for this disability.  
Unfortunately, the Board finds that a remand of the de novo 
claim for service connection for bilateral hearing loss is 
necessary.  

The Board regrets the delay caused by this remand.  After a 
thorough review of the claims folder, however, the Board 
finds that further evidentiary development of this issue is 
necessary prior to a final adjudication of the claim.  

As previously discussed herein, the veteran exhibited some 
degree of hearing loss upon enlistment (45 decibels at 4000 
Hertz in his right ear and 65 decibels at 4000 Hertz in his 
left ear).  Subsequent service treatment records reflect 
continued objective findings of hearing impairment 
bilaterally.  The April 1981 retirement examination 
demonstrated high frequency hearing loss that was not 
considered to be disabling.  

An August 2004 private medical record includes a notation 
that the veteran had undergone audiological testing in 1981 
by the United States Navy and that such studies showed "some 
hearing loss due to working on jet aircraft[s]."  
Significantly, however, the claims folder contains no 
competent evidence addressing the question of whether the 
veteran's pre-existing bilateral hearing impairment was 
aggravated beyond its natural progression during service.  

In this regard, the Board notes that at no time during the 
current appeal has the veteran been accorded a VA 
examination.  Consequently, the Board finds that a remand of 
the veteran's hearing loss claim is necessary.  On remand, 
the veteran should be accorded an opportunity to undergo a 
current VA audiological examination.  The purpose of the 
examination is to determine the nature, extent, and etiology 
of the veteran's bilateral hearing impairment-and, in 
particular, to address the matter of in-service aggravation 
of his pre-existing bilateral hearing pathology.  

With regard to the veteran's claim for service connection for 
tinnitus, the Board acknowledges that, at the August 2004 
private audiological examination, the veteran denied 
experiencing any ringing, or other unusual noises, in his 
ears.  Significantly, however, throughout the current appeal, 
he has consistently asserted that he has tinnitus as a result 
of his in-service noise exposure.  

The veteran is competent to report symptoms such as 
ringing-or similar noises-in his ears because such actions 
come to him through his senses and, as such, require only 
personal knowledge rather than medical expertise.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  Indeed, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Further review of the claims folder indicates that the 
veteran has not been accorded a VA examination pertinent to 
his tinnitus claim.  In light of his reports of tinnitus 
since service, the Board finds that a remand of this issue is 
necessary to accord him an opportunity to undergo a relevant 
VA examination.  The purpose of the evaluation is to 
determine the nature and etiology of any tinnitus diagnosed.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Schedule the veteran for an 
examination to determine the nature, 
extent, and etiology of his hearing 
loss and tinnitus symptomatology.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including audiological testing, should 
be conducted.  

For any tinnitus diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active service.  

For any hearing loss diagnosed on 
examination, the examiner, the examiner 
should address the following questions:  

a.  Is it clear and unmistakable that 
the pre-existing hearing loss 
disability underwent no chronic or 
permanent increase in severity during 
service?  

b.  If it is debatable whether the 
pre-existing hearing loss disability 
underwent a chronic or permanent 
increase in severity during service, is 
it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that 
any increase in severity during service 
was due to the natural progress of the 
condition?  

Complete rationale should be given for 
all opinions reached.  

2.  Thereafter, re-adjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss 
and tinnitus.  If the decisions remain 
adverse, he and his attorney should be 
provided with a supplemental statement 
of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
these issues remaining on appeal as 
well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2008).  The veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


